The pleadings in this case are identical with those in the companion case of State of Oklahoma ex rel. Edwin Dabney, Attorney General, v. Ed Sheldon, No. 18455, this day decided, with the exception of the name of the defendant, Ed Butterfield.
Under the authority of No. 18455, State of Oklahoma ex rel. Edwin Dabney, Attorney General, v. Ed Sheldon, this day decided, 135 Okla. 278, 276 P. 468, this cause is remanded to the district court of Oklahoma county, with directions to overrule the demurrer and motion of the defendant, Ed Butterfield, as to paragraphs 1, 3, and 4, and to take such other and further action and proceedings as may be consistent with this opinion, and as to paragraphs 5 to 9, each inclusive, the judgment of the district court of Oklahoma county is hereby affirmed.
HUNT, RILEY, HEFNER, CULLISON, and ANDREWS, JJ., concur. MASON, C. J., absent. LESTER, V. C. J., not participating. CLARK, J., dissents.